OPINION — AG — ** WORKING HOURS — EMPLOYEES — CONFLICT ** (1) THE ASSIGNMENT OF SOME COUNTY EMPLOYEES, ENUMERATED IN 61 Ohio St. 3 [61-3] TO A WORK WEEK OF FOUR TEN HOUR DAY IS IN CONFLICT WITH ARTICLE XXIII, SECTION 1 OF THE OKLAHOMA CONSTITUTION AND WITH THE IMPLEMENTING STATUTES THERETO, 61 Ohio St. 3 [61-3] TO 61 Ohio St. 5 [61-5] BOTH OF WHICH MADATE A MAXIMUM EIGHT HOUR WORK DAY FOR THOSE ENUMERATED EMPLOYEES, WITH THE EXCEPTIONS NOTED IN THE TEXT OF THIS OPINION FOR EMERGENCY SERVICES, PROTECTION OF LIFE AND PROPERTY, AND THE PUBLIC WORKS CATEGORIES ENUMERATED IN 61 Ohio St. 4 [61-4] (2) NEITHER 61 Ohio St. 3 [61-3] NOR THE FAIR LABOR STANDARDS ACT,29 U.S.C.A. 206 REQUIRES THAT THE COUNTY EMPLOYEES BE PAID AN HOURLY BASIS SO LONG AS THE HOURLY RATE OF PAY OF THOSE EMPLOYEES CAN BE ASCERTAIN BY APPROPRIATE ARITHMETIC COMPUTATIONS, AND OTHERWISE COMPLIES WITH THE MINIMUM WAGE ACT AND OVERTIME PROVISIONS OF THE FAIR LABOR STANDARDS ACT. (EIGHT HOUR WORK DAY, PAY PERIOD) CITE: 40 Ohio St. 195.1 [40-195.1], 40 Ohio St. 196.1 [40-196.1], 40 Ohio St. 197.1 [40-197.1], 40 Ohio St. 198.1 [40-198.1] 40 Ohio St. 401 [40-401], 61 Ohio St. 3 [61-3], OPINION NO. 83-219, 29 U.S.C.A. 207(A), 29 U.S.C.A. 218(A) (NED BASTOW) ** SEE OPINION NO. 87-520 (1987) **